DETAILED ACTION
This office action is in response to the election of claims filed on 10/19/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
Applicant’s election without traverse of Group I: Claims 1-14 in the reply filed on October 19, 2021 is acknowledged. Claims 1-14 and 21-26 are currently pending in this application. Claims 15-20 are canceled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/11/2019 is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bedell (US 2013/0260505).
With respect to Claim 1, Bedell shows (Fig. 4) all aspects of the current invention including a semiconductor device, comprising: 
a substrate (206); 
an ion-implanted silicon layer (212), disposed in the substrate; 
a first insulator layer (64), disposed over the ion-implanted silicon layer; 
an active device (72), disposed over the first insulator layer; 
a conductive via (via; par 34), configured to penetrate the first insulator layer for coupling the ion-implanted silicon layer and the active device
With respect to Claim 2, Bedell shows (Fig. 4) further comprising: a second insulator layer (62), disposed in the substrate, wherein the ion-implanted silicon layer is disposed between the first insulator layer and the second insulator layer.
With respect to Claim 4, Bedell shows (Fig. 4) wherein the ion-implanted silicon layer (212) is a conductive layer with n-type dopants or p-type dopants.
With respect to Claim 5, Bedell shows (Fig. 4) wherein the n-type dopants is phosphorus fluoride (PF2), and the p-type dopants is boron (B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bedell (US 2013/0260505) in the view of Fogel (US 9,754,875).
With respect to Claim 3, Bedell shows (Fig. 4) most aspects of the current invention. However, Bedell does not show further comprising: a first insulator fin, formed in a first side of the active device, a first side of the first insulator layer, and a first side of the second insulator layer; and a second insulator fin, formed in a second side of the active device, a second side of the first insulator layer, and a second side of the second insulator layer, wherein the second side of the active device, the second side of the first insulator layer, and the second side of the second insulator layer are opposite to the first side of the active device, the first side of the first insulator layer, and the first side of the second insulator layer respectively.
On the other hand, Fogel shows (Fig 10) a semiconductor device, comprising a substrate, a first insulator fin (22Left), formed in a first side of the active device (32), a first side of the first insulator layer (25), and a first side of the second insulator layer (34); and a second insulator fin (22Right), formed in a second side of the active device, a second side of the first insulator layer, and a second side of the second insulator layer, wherein the second side of the active device, the second side of the first insulator layer, and the second side of the second insulator layer are opposite to the first side of the active device, the first side of the first insulator layer, and the first side of the second insulator layer respectively. Fogel teaches doing so to assist in the formation of self-aligned contacts which are electrically coupled to the active device to allow electrical power to be applied to destroy the fuse region if necessary (column 9 lines 10-14).
It would have been obvious at the time the invention to one having ordinary skill in the art to have further comprising: a first insulator fin, formed in a first side of the active device, a first side of the first insulator layer, and a first side of the second insulator layer; and a second insulator fin, formed in a second side of the active device, a second side of the first insulator layer, and a second side of the second insulator layer, wherein the second side of the active device, the second side of the first insulator layer, and the second side of the second insulator layer are opposite to the first side of the active device, the first side of the first insulator layer, and the first side of the second insulator layer respectively in the device of Bedell to assist in the formation of self-aligned contacts which are electrically coupled to the active device to allow electrical power to be applied to destroy the fuse region if necessary.
Claims 6-14, 21, 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bedell in the view of Liao (US 2017/0054003).
With respect to Claim 6, Bedell shows (Fig. 4) most aspects of the current invention. Furthermore, Bedell shows the active device comprises a base layer (70) over the first insulator layer (64), a semiconductor structure (70), formed on the base layer, and a contact layer (82), disposed on a portion of the base, wherein the conductive via is arranged to couple the ion-implanted silicon layer and the contact layer by penetrating the first insulator layer and the semiconductor base.
However, Bedell does not show further comprising wherein the active device comprises: a semiconductor fin base, and; a semiconductor fin structure, formed on the semiconductor fin base.
On the other hand, Liao shows (Fig 1) a semiconductor device, an active device (100C) comprises a semiconductor fin base layer (106) over a first insulator layer, a semiconductor fin structure (102,104), formed on the base layer, and a contact layer (112), disposed on a portion of the base. Liao teaches doing so to wrap around all exposed regions of the epitaxial regions 110C, maximizing the contact area and, in turn, minimizing the associated REXT (par 42).
It would have been obvious at the time the invention to one having ordinary skill in the art to have further comprising wherein the active device comprises: a semiconductor fin base, and; a semiconductor fin structure, formed on the semiconductor fin base in the device of Bedell to wrap around all exposed regions of the epitaxial regions 110C, maximizing the contact area and, in turn, minimizing the associated REXT.
With respect to Claim 7, Bedell shows (Fig. 4) most aspects of the current invention. Furthermore, Bedell shows the active device comprises a base layer (70) over the first insulator layer (64), a semiconductor structure (70), formed on the base layer, and a contact layer (82), disposed on a portion of the base, wherein the conductive via is arranged to couple the ion-implanted silicon layer and the semiconductor base by penetrating the first insulator layer.
 However, Bedell does not show further comprising wherein the active device comprises: a semiconductor fin base, and; a semiconductor fin structure, formed on the semiconductor fin base.

On the other hand, Liao shows (Fig 1) a semiconductor device, an active device (100C) comprises a semiconductor fin base layer (106) over a first insulator layer, a semiconductor fin structure (102,104), formed on the base layer, and a contact layer (112), disposed on a portion of the base. Liao teaches doing so to wrap around all exposed regions of the epitaxial regions 110C, maximizing the contact area and, in turn, minimizing the associated REXT (par 42).
It would have been obvious at the time the invention to one having ordinary skill in the art to have further comprising wherein the active device comprises: a semiconductor fin base, and; a semiconductor fin structure, formed on the semiconductor fin base in the device of Bedell to wrap around all exposed regions of the epitaxial regions 110C, maximizing the contact area and, in turn, minimizing the associated REXT.
With respect to Claim 8, Bedell shows (Fig. 2A) most aspects of the current invention. Furthermore, Bedell shows semiconductor structure, disposed over a first insulator layer, wherein the ion-implanted silicon layer (54) and the semiconductor structure are arranged to extend to a first boundary from a second boundary of the semiconductor device; and a polysilicon layer (58/60), disposed on at least one of the first boundary and the second boundary for coupling an edge of the ion-implanted silicon layer and an edge of the semiconductor structure.
However, Bedell does not show further comprising wherein the active device comprises: a semiconductor fin base, and; a semiconductor fin structure, formed on the semiconductor fin base.
On the other hand, Liao shows (Fig 1) a semiconductor device, an active device (100C) comprises a semiconductor fin base layer (106) over a first insulator layer, a semiconductor fin structure (102,104), formed on the base layer, and a contact layer (112), disposed on a portion of the base. Liao teaches doing so to wrap around all exposed regions of the epitaxial regions 110C, maximizing the contact area and, in turn, minimizing the associated REXT (par 42).
It would have been obvious at the time the invention to one having ordinary skill in the art to have further comprising wherein the active device comprises: a semiconductor fin base, and; a semiconductor fin structure, formed on the semiconductor fin base in the device of Bedell to wrap around all exposed regions of the epitaxial regions 110C, maximizing the contact area and, in turn, minimizing the associated REXT.
With respect to Claim 9, Bedell shows (Fig. 4) most aspects of the current invention including a semiconductor device, comprising: 
a substrate (206); 
an ion-implanted silicon layer (212), disposed in the substrate; 
a first insulator layer (64), disposed over the ion-implanted silicon layer; 
an base layer (70/74), disposed over the first insulator layer; 
a conductive via (via; par 34), configured to penetrate the first insulator layer for coupling the ion-implanted silicon layer and the active device
However, Bedell does not show a semiconductor fin base.

On the other hand, Liao shows (Fig 1) a semiconductor device, an active device (100C) comprises a semiconductor fin base layer (106) over a first insulator layer, a semiconductor fin structure (102,104), formed on the base layer. Liao teaches doing so to wrap around all exposed regions of the epitaxial regions 110C, maximizing the contact area and, in turn, minimizing the associated REXT (par 42).
It would have been obvious at the time the invention to one having ordinary skill in the art to have further comprising wherein the active device comprises: a semiconductor fin base, and; a semiconductor fin structure, formed on the semiconductor fin base in the device of Bedell to wrap around all exposed regions of the epitaxial regions 110C, maximizing the contact area and, in turn, minimizing the associated REXT.
With respect to Claim 10, Bedell shows (Fig. 4) further comprising: a second insulator layer (62), disposed in the substrate, wherein the ion-implanted silicon layer is disposed between the first insulator layer and the second insulator layer.
With respect to Claim 11, Bedell shows (Fig. 4) wherein the ion-implanted silicon layer (212) is a conductive layer with n-type dopants or p-type dopants.
With respect to Claim 12, Bedell shows (Fig. 4) wherein the n-type dopants is phosphorus fluoride (PF2), and the p-type dopants is boron (B).
With respect to Claim 13, Bedell shows (Fig. 4) most aspects of the current invention. Furthermore, Bedell shows the active device comprises a base layer (70) over the first insulator layer (64), a semiconductor structure (70), formed on the base layer, and a contact layer (82), disposed on a portion of the base, wherein the 
However, Bedell does not show further comprising wherein the active device comprises: a semiconductor fin base, and; a semiconductor fin structure, formed on the semiconductor fin base.
On the other hand, Liao shows (Fig 1) a semiconductor device, an active device (100C) comprises a semiconductor fin base layer (106) over a first insulator layer, a semiconductor fin structure (102,104), formed on the base layer, and a contact layer (112), disposed on a portion of the base. Liao teaches doing so to wrap around all exposed regions of the epitaxial regions 110C, maximizing the contact area and, in turn, minimizing the associated REXT (par 42).
It would have been obvious at the time the invention to one having ordinary skill in the art to have further comprising wherein the active device comprises: a semiconductor fin base, and; a semiconductor fin structure, formed on the semiconductor fin base in the device of Bedell to wrap around all exposed regions of the epitaxial regions 110C, maximizing the contact area and, in turn, minimizing the associated REXT.
With respect to Claim 14, Bedell shows (Fig. 2A) most aspects of the current invention. Furthermore, Bedell shows semiconductor structure, disposed over a first insulator layer, wherein the ion-implanted silicon layer (54) and the semiconductor structure are arranged to extend to a first boundary from a second boundary of the semiconductor device; and a polysilicon layer (58/60), disposed on at least one of the 
However, Bedell does not show further comprising wherein the active device comprises: a semiconductor fin base, and; a semiconductor fin structure, formed on the semiconductor fin base.
On the other hand, Liao shows (Fig 1) a semiconductor device, an active device (100C) comprises a semiconductor fin base layer (106) over a first insulator layer, a semiconductor fin structure (102,104), formed on the base layer, and a contact layer (112), disposed on a portion of the base. Liao teaches doing so to wrap around all exposed regions of the epitaxial regions 110C, maximizing the contact area and, in turn, minimizing the associated REXT (par 42).
It would have been obvious at the time the invention to one having ordinary skill in the art to have further comprising wherein the active device comprises: a semiconductor fin base, and; a semiconductor fin structure, formed on the semiconductor fin base in the device of Bedell to wrap around all exposed regions of the epitaxial regions 110C, maximizing the contact area and, in turn, minimizing the associated REXT.
With respect to Claim 21, Bedell shows (Fig. 4) most aspects of the current invention including a semiconductor device, comprising: 
a substrate (206); 
a first insulator layer (64), disposed over the substrate
a second insulator layer (62), disposed between substrate and the first insulator layer
an ion-implanted silicon layer (212), disposed between the first insulator layer and the second insulator layer
a base layer (70) over the first insulator layer
a conductive via (via; par 34), o penetrating the first insulator layer and the base layer to contact with the ion-implanted silicon layer
However, Bedell does not show a semiconductor fin base and a semiconductor fin structure, formed on the base layer.
On the other hand, Liao shows (Fig 1) a semiconductor device, an active device (100C) comprises a semiconductor fin base layer (106) over a first insulator layer, a semiconductor fin structure (102,104), formed on the base layer. Liao teaches doing so to wrap around all exposed regions of the epitaxial regions 110C, maximizing the contact area and, in turn, minimizing the associated REXT (par 42).
It would have been obvious at the time the invention to one having ordinary skill in the art to have further comprising wherein the active device comprises: a semiconductor fin base, and; a semiconductor fin structure, formed on the semiconductor fin base in the device of Bedell to wrap around all exposed regions of the epitaxial regions 110C, maximizing the contact area and, in turn, minimizing the associated REXT.
With respect to Claim 23, Bedell 
With respect to Claim 24, Bedell shows (Fig. 4) wherein the contact layer is electrically connected to the ion-implanted silicon layer through the epitaxial layer and the conductive via
With respect to Claim 25, Bedell shows (Fig. 4) wherein the ion-implanted silicon layer (212) is a conductive layer with n-type dopants or p-type dopants.
With respect to Claim 26, Bedell shows (Fig. 4) wherein the n-type dopants is phosphorus fluoride (PF2), and the p-type dopants is boron (B).
Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bedell in the view of Liao and in further view of Fogel.
With respect to Claim 22, Bedell shows (Fig. 4) most aspects of the current invention. However, Bedell does not show further comprising: a first insulator fin and a second insulator fin, wherein the active device, the first insulator layer and the second insulator layer are disposed between the first insulator layer fin and the second insulator layer fin.
On the other hand, Fogel shows (Fig 10) a semiconductor device, comprising a substrate, a first insulator fin (22Left), formed in a first side of the active device (32), a second insulator fin (22Right), formed in a second side of the active device, wherein the active device, the first insulator layer and the second insulator layer are disposed between the first insulator layer fin and the second insulator layer fin. Fogel teaches doing so to assist in the formation of self-aligned contacts which are electrically coupled to the active device to allow electrical power to be applied to destroy the fuse region if necessary (column 9 lines 10-14).
It would have been obvious at the time the invention to one having ordinary skill in the art to have further comprising: a first insulator fin and a second insulator fin, wherein the active device, the first insulator layer and the second insulator layer are disposed between the first insulator layer fin and the second insulator layer fin in the device of Bedell to assist in the formation of self-aligned contacts which are electrically coupled to the active device to allow electrical power to be applied to destroy the fuse region if necessary.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see http://pair-direct.uspto.gov.

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814